El Juez Presidente Señor 'Del Toro
emitió la opinión del tribunal.
El 5 de julio último comparecieron ante el notario ptí-blico José Veray, Jr., Alfredo Lamela Abren y Francisco Nieves y otorgaron una escritura de ■ compraventa de un solar cuyas dimensiones según el registro y el hecho primero de la escritura son “trece metros sesenta y dos centímetros de frente por veinte y dos metros diez centíme-tros de fondo y doscientos dos metros cuadrados de super-ficie” y sobre el cual dice luego el vendedor en la propia escritura:
“Segundo: — Sigue diciendo el señor Lamela, que la casa de dos plantas que había en el solar arriba descrito fue destruida por un incendio ocurrido en Isabela hace ya algunos años y que la super-ficie cuadrada del solar son trescientos un metros y no doscientos dos metros cuadrados pues es un error que ahora se rectifica.
‘ ‘ TerCero : — Manifiesta además el señor Lamela, que el solar arriba descrito, sus actuales colindancias y cabida es como sigue: URBANA, solar sito en la calle José C. Barbosa de Isabela, compuesto de trescientos un metros cuadrados de superficie, midiendo por el Norte, trece metros sesenta y dos centímetros, que es su frente y linda con la callo en que radica, que antes se llamaba Concordia y luego Comercio; Sud, trece metros sesenta y dos centímetros, que es su espalda y linda con José Rafols Roger y antes con Manuela Román; Este, veinte y dos metros diez centímetros, que es su fondo y linda con Alfredo Lamela Abréu y antes con José Ramón Méndez; y Oeste, veinte y dos metros diez centímetros y linda con José Ra-fols Roger, y antes con Manuela Román.”
*437Presentado para su inscripción el documento en el re-gistro, causó la siguiente nota:
“Inscrito este documento por lo que respecta al solar como com-puesto de doscientos dos metros cuadrados y denegada la inscrip-ción en cuanto al exceso hasta trescientos un metros cuadrados, por no aparecer éstos inscritos a nombre de los vendedores tomando en cuenta a este extremo anotación preventiva. ...”
No conforme el comprador Nieves, interpuso el presente recurso gubernativo. Sostiene que la nota no está justifi-cada porque no obstante aparecer del registro que la super-ficie del solar era de doscientos dos metros, es lo cierto que del registro también aparecía que su vendedor tenía tres-cientos uno, ya que habiéndose fijado las dimensiones del frente y„ del fondo en 13 metros 62 centímetros y 22 metros 10 centímetros, respectivamente, una simple operación arit-mética permitía llegar a esa conclusión.
No estamos conformes. Si del registro aparecieran las colindancias como se hicieron constar en el hecho tercero de la escritura que dejamos transcrito, esto es, Norte, frente, 13 metros 62 centímetros; Sur, espalda, 13 metros 62 cen-tímetros; Este, 22 metros 10 centímetros, y Oeste, 22 metros 10 centímetros, tendría razón el recurrente. Cabría entonces el argumento de la corrección del error a virtud de una simple operación aritmética.
Pero constando solamente la dimensión del frente y la del fondo, no puede concluirse que se trate necesariamente de un rectángulo. La cabida del solar depende de su figura, y sus dimensiones como se fijaron primeramente por sus propios dueños y se registraron hacen posible la conclusión de que su espalda tenga menos de 13 metros 62 centímetros y aun de que se trate de un triángulo en cuyos casos la ope-ración aritmética no daría trescientos un metros, sino menos. Quizá los doscientos dos registrados.
Si en verdad se trata de un rectángulo, medios legales tiene la parte interesada de aclararlo. Su simple manifesta-*438ción no es suficiente para alterar el estado de hecho creado en el registro, alteración que pudiera tal vez perjudicar de-rechos de otras personas.
Siendo ello así, debe declararse sin lugar el rector so, que-dando confirmada la nota recurrida.